 1
 2
                                                                     JS-6
 3
 4
 5
 6
 7
 8
 9
10                   UNITED STATES DISTRICT COURT
11                  CENTRAL DISTRICT OF CALIFORNIA
12 In re                                District Court Case Number
                                        2:18-cv-07847-ODW
13 ERNEST CHARLES BARRECA,
     AKA RICK BARRECA, an individual,   Chapter 7
14
                 Debtor.                Bankruptcy Court Case Number
15                                      1:15-bk-20466-VK; 1:15-ap-01083-VK
16 GERSON AND GERTRUDE FOX,             ORDER APPROVING
                                        STIPULATION FOR DISMISSAL
17               Appellant,             OF APPEAL
18         vs.
19 ERNEST CHARLES BARRECA, aka
     RICK BARRECA,
20
                 Appellee.
21
22
23
24
25
26
27
28
 1        The Court having considered the Stipulation for Dismissal of Appeal filed in
 2 this action (ECF No. 17), and good cause appearing therefor,
 3        IT IS HEREBY ORDERED THAT:
 4        1.    The Stipulation is APPROVED.
 5        2.    The appeal is hereby DISMISSED WITH PREJUDICE.
 6        IT IS SO ORDERED.
 7 DATED: March 4, 2019
 8
 9
10
                                      HON. OTIS D. WRIGHT II
                                      UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
